Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 10/01/2021.
Claims 1-20 are pending.
Claims 1, 3-7, 9-10, and 13 have been amended.

Response to Arguments
Applicant’s arguments, with respect to the claim interpretations under 35 U.S.C. 112(f), have been fully considered and are persuasive. Therefore, the interpretations set forth in the previous office action have been withdrawn. 
In view of the withdrawn claim interpretations above, the rejection(s) of claim(s) 1-5 under 35 U.S.C. 112(b) have been withdrawn.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-5 and 13-20 under 35 U.S.C. 101, have been considered but they are not persuasive. The applicant argues that “the claimed invention utilizes a recurrent neural network with weighted parameters” among other listed arguments, therefore overcomes the 101 rejection. The examiner respectfully disagrees. 
The recitations of the “a digital medium environment”, “a plurality of computing devices”, “a processor”, “a client device of the user”, and “a recurrent neural network” are recited at a high level and do not integrate the judicial exceptions into a practical application, but generally link the use of the judicial exceptions to a particular technological environment or field of use and are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See 35 U.S.C 101 section for full, updated analysis of claim limitations necessitated by applicant amendments.

Applicant’s arguments, with respect to the rejection(s) of analogous claim(s) 1, 6, and 13 under 35 U.S.C. 103, have been considered but they are not persuasive. More specifically, the applicant argues that no prior art of reference teach the amended claims 1, 6, and 13 limitations, since (1) Berry and Liu “do not teach a recurrent neural network including weighted parameters”, (2) Berry’s message delivery time “is not the same as” the claimed limitations, and (3) the references cannot teach generating the “metrics” as claimed. The examiner respectfully disagrees. 
(1) Berry as previously cited ¶[0256-0257], “the social networking system 1702 may consider a variety of variables when determining weights for various factors used to calculate a coefficient” for “machine-learning algorithms trained on historical actions and past user responses”, here, determining weights of variables is representing as determining weight parameters for machine learning model is representing as a neural network. Further, Ickin has been cited as teaching utilization of an LSTM. See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.
(2) Due to the broadness of the claim language, Berry fairly teaches ¶[0090-0096], “promotional messaging system 104 creates a list of each time the user logs in (or becomes active) to the electronic messaging system 102”, including “different time periods and/or intervals”, and further an awake period for a user in relation to a time zone. See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.
(3) Due to the broadness of the claim language, the combination fairly teaches Liu: Page 6, “use a similar strategy for generating time-specific metrics”, here, time-specific metric is representing as interaction probability metric. While Ickin is cited as teaching LSTM operations. See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 13-20 are rejected under 35 U.S.C. 101 because the broadest reasonable interpretation of the term "a digital medium environment" covers both statutory and non-statutory embodiments, which are not eligible for patent protection, and therefore the claims are directed to non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). 
While “a digital medium environment” is not explicitly stated in the specification, applicant’s paragraphs 0178-0181 recite:
“Computer-readable media can be any available media that can be accessed by a general purpose or special purpose computer system. Computer-readable media that store computer- executable instructions are non-transitory computer-readable storage media (devices). Computer- readable media that carry computer-executable instructions are transmission media. Thus, by way of example, and not limitation, embodiments of the disclosure can comprise at least two distinctly different kinds of computer-readable media: non-transitory computer-readable storage media (devices) and transmission media. 
Non-transitory computer-readable storage media (devices) includes RAM, ROM, EEPROM, CD-ROM, solid state drives ("SSDs") (e.g., based on RAM), Flash memory, phase- change memory ("PCM"), other types of memory, other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store desired program code means in the form of computer-executable instructions or data structures and which can be accessed by a general purpose or special purpose computer. 
A "network" is defined as one or more data links that enable the transport of electronic data between computer systems and/or modules and/or other electronic devices.   When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or a combination of hardwired or wireless) to a computer, the computer properly views the connection as a transmission medium. Transmissions media can include a network and/or data links which can be used to carry desired program code means in the form of computer-executable instructions or data structures and which can be accessed by a general purpose or special purpose computer. Combinations of the above should also be included within the scope of computer-readable media. 
Thus, it should be understood that non-transitory computer-readable storage media (devices) can be included in computer system components that also (or even primarily) utilize transmission media.

Applicant’s paragraphs 0178-0181 do not operate to limit a digital medium to being non-transitory and the language of paragraphs 0178-0181 do not exclude signals from being a “a digital medium environment” as claimed.

Claims 1-5 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 and 13 are respectively drawn to a system, method, and non-transitory computer-readable recording medium, hence each falls under one of four categories of statutory subject matter (Step 1).  Nonetheless, the claims are directed to a judicially recognized exception of an abstract idea without significantly more.  
Claims 1 and 13 recite the following, or analogous, limitations “identifying…past electronic messages for a user partitioned into a plurality of time bins based on timestamps corresponding to the past electronic messages, the past electronic messages comprising sequential features according to a sequential order of the past electronic messages; for a digital content campaign comprising a new electronic message for the user, determining a time bin of the plurality of time bins for sending the new electronic message to…the user by: generating, for the plurality of time bins, a plurality of engagement metrics…comprising weighted parameters determined based on the sequential features corresponding to the sequential order of the past electronic messages for the user, wherein the plurality of engagement metrics comprise a plurality of hazard metrics or a plurality of interaction metrics; selecting the time bin from the plurality of time bins based on the plurality of engagement metrics for the time bin; executing the digital content campaign by sending the new electronic message to…the user based on the determined time bin”.  These limitations, as claimed, under its broadest reasonable interpretation, can be evaluated in a human mind, except for the recitation of generic computer components (Step 2A). Other than reciting “a digital medium environment”, “a plurality of computing devices”, “a processor”, “a client device of the user”, and “a recurrent neural network” to perform the exceptions, nothing in the claims preclude the steps from practically being performed in the human mind. For example, a human expert can mentally identify past electronic messages for a user partitioned into a plurality of time bins based on timestamps corresponding to the past electronic messages, the past electronic messages comprising sequential features according to a sequential order of the past electronic messages (e.g. by thinking of specific text messages sent by the human to a friend during certain time periods), mentally determine a time bin of the plurality of time bins, for a digital content campaign comprising a new electronic message for the user, for sending the new electronic message to the user (e.g. by thinking of what time period would be best to send a new message to the friend), mentally generate, for the plurality of time bins, a plurality of engagement metrics comprising weighted parameters determined based on the 
Claims 1 and 13 include additional elements “a digital medium environment”, “a plurality of computing devices”, “a processor”, “a client device of the user”, and “a recurrent neural network”, however the recitations of these elements are at a high level of generality and generally link the use of the judicial exception to a particular technological environment or field of use; and further amount to mere data storing and data outputting, which are forms on insignificant extra-solution activities. The claimed “a recurrent neural network” is generally recited with no further details, thus generally link the use of the judicial exception to a particular technological environment or field of use. Further the recitation of the remaining elements are at a high level of generality and amount to mere data storing and data outputting, which are forms on insignificant extra-solution activities. Hence, each of the additional limitations or in combination is no more than mere instructions to apply the exceptions using generic computer components (i.e., see MPEP 2106.05(f)). The additional elements in the claim do not amount to significantly more than an abstract idea. Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a elements “a digital medium environment”, “a plurality of computing devices”, “a processor”, “a client device of the user”, and “a recurrent neural network” to perform the steps of “identifying”, “determining”, “generating”, “selecting”, and “executing” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (STEP 2B). As such, claims 1 and 13 are not patent eligible.
Dependent claims 2-5 and 14-20 are also ineligible for the same reasons given with respect to claims 1 and 13.  The dependent claims describe additional mental processes:
mentally partitioning a plurality of past electronic messages of a plurality of users into the plurality of time bins according to a grouping proportion, wherein the grouping proportion comprises an equal division of past electronic messages across the plurality of time bins (claims 2 and 14) 
mentally generate an interaction probability metric for the time bin of the plurality of time bins, the interaction probability metric indicating a probability of a user interaction with the new electronic message (claim 3) (e.g. by thinking of the percentage likelihood applied to a time period of different time periods when the friend is most likely to immediately respond back to the message)
mentally generate a hazard metric for the time bin of the plurality of time bins, the hazard metric indicating an instantaneous probability of a user interaction with the new electronic message upon sending the new electronic message to the client device of the user within the time bin (claims 4) (e.g. by thinking of the percentage likelihood applied to a time period of different time periods when the friend is most likely to immediately respond back to the message)
mentally generate the hazard metric for the time bin based on a survival function (claim 5) (e.g. by calculating the percentage likelihood applied to a time period from sending the message at different time periods)
mentally generating, for a second time bin of the plurality of time bins, a second hazard metric for the new electronic message to the user…trained on the past electronic messages for the user; and selecting the time bin from the plurality of time bins by comparing the hazard metric for the time bin and the second hazard metric for the second time bin (claim 15) (e.g. 
mentally selecting the second time bin by comparing the time bin and the second time bin to a frequency parameter that limits a frequency of sending electronic messages to the client device of the user (claim 16) (e.g. by thinking of the percentage likelihood applied to a second time period of different time periods when the friend is most likely to immediately respond back to the message, and identifying which time period has the better likelihood compared to a known message sending frequency)
mentally determining a subset of time bins for sending a plurality of electronic messages to the client device of the user; and generating a send schedule for sending the plurality of electronic messages according to the determined subset of time bins (claim 17) (e.g. by thinking of the percentage likelihood applied to different time periods when the friend is most likely to immediately respond back to the message, and assigning when to send messages according to which time periods have the greater likelihood)
mentally executing the digital content campaign by sending the plurality of electronic messages to the client device of the user according to the send 
mentally grouping the user into a cluster of users corresponding to the send schedule; and presenting the cluster of users with the send schedule (claim 19) (e.g. by thinking of which friends are most likely to immediately respond back to the message when sent according to time period assignments and thinking of communicating the assignments to the friends)
mentally generate sequence data corresponding to a first electronic message of the plurality of past electronic messages based on one or more features of the first electronic message and a first sequential order corresponding to the first electronic message; and generate the hazard metric for the new electronic message and the time bin based on the generated sequence data corresponding to the first electronic message (claim 20) (e.g. by thinking of when a friend immediately replied based on message content and time period sent, and calculating the percentage likelihood applied to a time period from sending the message at the time period and the message content)
Again, the dependent claims continued to cover the performance of the limitation in the mind as inherited from the independent claims (Step 2A, Prong 1). The dependent claims 3-5, 15, 17, and 20 recitation of the “recurrent neural network”, dependent claims 4 and 16-18 recitation of “client device”, and claim 19 recitation of “a user interface of an administrator client device” is again recited at a high level, no see MPEP 2106.05(h)). The additional element in the claims do not amount to significantly more than an abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements to perform the steps of in the dependent claims and perform the steps of detailing aspects of the judicial exceptions amount to no more than mere instructions to apply the exception using generic computer components and generally link the use of the judicial exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (STEP 2B). As such, dependent claims 2-5 and 14-20 do not amount to significantly more than an abstract idea nor provide any inventive concept, therefore are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berry, JR. et al. (US 2018/0018701 A1), hereafter referred to as Berry, in view of Liu et al. (NPL: “ICE: Information Credibility Evaluation on Social Media via Representation Learning”), hereafter referred to as Liu, in view of Ickin (US 20200413139 A1).

Regarding claim 1, Berry teaches in a digital medium environment for executing digital content campaigns across a plurality of computing devices, a computer-implemented method of determining and applying strategic digital content transmission Berry: ¶[0210], “the promotional messaging system 104 can be executed on an electronic messaging system and/or social networking system, such as the electronic messaging system and social networking system described with respect to FIG. 1.”. ¶[0218], “FIG. 16 illustrates a block diagram of exemplary computing device 1600”. ¶[0085], “the promotional messaging system determining an optimal delivery time to deliver a promotional message to a user”. ¶[0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”):
identifying, by at least one processor, past electronic messages for a user partitioned into a plurality of time bins based on timestamps corresponding to the past electronic messages, the past electronic messages comprising sequential features according to a sequential order of the past electronic messages (Berry: Claim 1, “analyzing, for a user and by at least one processor, activity patterns based on past interactions of the user within an electronic messaging system”. ¶[0102], “the promotional messaging system predates the timestamp of a promotional message” (sequential features). ¶[0090-0095], “promotional messaging system 104 creates a list of each time the user logs in (or becomes active) to the electronic messaging system 102”, including “different time periods and/or intervals”);
for a digital content campaign comprising a new electronic message for the user, determining a time bin of the plurality of time bins for sending the new electronic message to a client device of the user by (Berry: ¶[0010], “determining an optimal delivery time to deliver promotional messages to users in the customized audience”): 
Berry: ¶[0038], “upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action” (engagement/interaction metrics). ¶[0197], “Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”. ¶[0256-0257], “the social networking system 1702 may consider a variety of variables when determining weights for various factors used to calculate a coefficient” for “machine-learning algorithms trained on historical actions and past user responses”, here, determining weights of variables is representing as determining weight parameters for machine learning model is essentially representing as a neural network); and
selecting the time bin from the plurality of time bins based on the plurality of engagement metrics for the time bin (Berry: ¶[0095-0096], “the promotional messaging system 104 uses the time zone where the user is located to select a delivery time before the user wakes up (e.g., before 5:30 AM local time). In step 514, the promotional messaging system 104 delivers the promotional message to the client device 108n of the user near the delivery time”); and
executing the digital content campaign by sending the new electronic message to a client device of the user based on the determined time bin (Berry: ¶[0196-0197], “the promotional messaging system 104 may determine to pause messages send on behalf of the merchant for the threshold time period. Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”).

Although, in Figs. 5-7, Berry describes time bins, but does not distinctly disclose:
partitioned into plurality of time bins.
However, Liu teaches:
partitioned into plurality of time bins (Liu: Page 6, “partition the time interval into discrete time bins”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the computer-implemented method of determining and applying strategic digital content transmission times using machine-learning of Berry with partitioning into plurality of time bins of Liu.
One would be motivated to do so to overcome the data sparsity problem where the time interval is calculated via a nonlinear interpolation method which can solve the problem of learning metrics for continuous values in the model and provides a solution for modeling the dynamic behaviors of users (Liu: Page 6).
Berry at least implies using a recurrent neural network (see mapping above), however Ickin teaches using a recurrent neural network (Ickin: ¶[0008, 0011, 0019, and 0070], “LSTM” (RNN) used for predicting an optimal “prediction time window” for playing out an “advertisement” for an “end-user terminal”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify computer-implemented method of determining and applying strategic digital content transmission times using machine-learning, as taught by Berry as modified by partitioning into plurality of time bins as taught by Liu, to include using an LSTM for predicting a time window for an advertisement for a end-user terminal as taught by Ickin in order to “enable powerful and accurate future sequence predictions from a given input sequence” (Ickin, paragraph 0070).

Regarding claim 2, Berry in view of Liu in view of Ickin teaches the computer-implemented method as recited in claim 1 as discussed above and Berry further teaches:
wherein identifying the past electronic messages for the user partitioned into the plurality of time bins comprises partitioning a plurality of past electronic messages of a plurality of users into the plurality of time bins according to a grouping proportion (Berry: ¶[0082], “analyzing users 110a-n of the electronic messaging system 102 to identify a group of users 312 that have previously communicated with the page owner 106 via the electronic messaging system 102”. ¶[0054], “The term, “customized audience,” as used herein generally refers to a subset of users within the electronic messaging system”).
Berry describes time bins, but does not distinctly disclose:
partitioned into plurality of time bins.
However, Liu teaches:
partitioned into plurality of time bins as cited above in claim 1.

Regarding claim 3, Berry in view of Liu in view of Ickin teaches the computer-implemented method as recited in claim 1 as discussed above and Berry further teaches:
wherein generating the plurality of engagement metrics comprises utilizing the recurrent neural network to generate an interaction probability metric for the time bin of the plurality of time bins, the interaction probability metric indicating a probability of a user interaction with the new electronic message (Berry: )”. ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action” (engagement/interaction metrics). ¶[0038], “upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”).
Although, in ¶[0038] and ¶[0253], Berry describes interaction probability metric for a time period, but does not distinctly disclose:
generate an interaction probability metric.
However, Liu teaches:
generate an interaction probability metric (Liu: Page 6, “use a similar strategy for generating time-specific metrics”, here, time-specific metric is representing as interaction probability metric).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the computer-implemented method of determining and applying strategic digital content transmission times using machine-learning for utilizing the recurrent neural network of Berry with generating an interaction probability metric of Liu.
One would be motivated to do so to use time-specific metrics to capture the properties of users’ dynamic behaviors, i.e., when, in the message spreading which can solve the problem of learning metrics for continuous values in the model and provides a solution for modeling the dynamic behaviors of users (Liu: Page 6).
Further Berry at least implies recurrent neural network, however Ickin teaches recurrent neural network  as cited above in claim 1.


Regarding claim 4, Berry in view of Liu in view of Ickin teaches the computer-implemented method as recited in claim 1 as discussed above and Berry further teaches:
wherein generating the plurality of engagement metrics comprises utilizing the recurrent neural network to generate a hazard metric for the time bin of the plurality of time bins, the hazard metric indicating an instantaneous probability of a user interaction with the new electronic message upon sending the new electronic message to the client Berry: )”. ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action” (engagement/interaction metrics). ¶[0038], “upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”. ¶[0197], “Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”, here, instantaneous is representing the promotional message is sending in an instant, or without any perceptible duration of time).
Although, in ¶[0038] and ¶[0253], Berry describes interaction probability metric for a time period, but does not distinctly disclose:
generate a hazard metric.
However, Liu teaches generate a hazard metric which is representing as a probability metric as cited above in claim 3.
Further Berry at least implies recurrent neural network, however Ickin teaches recurrent neural network  as cited above in claim 1.

Regarding claim 5, Berry in view of Liu in view of Ickin teaches the computer-implemented method as recited in claim 4 as discussed above and Berry further teaches:
Berry: ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”. ¶[0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”, here, probability or function based on the user’s interest in any action is representing as survival function).
Although, in ¶[0038] and ¶[0253], Berry describes interaction probability metric for a time period, but does not distinctly disclose:
generate the hazard metric.
However, Liu teaches generate the hazard metric as cited above in claim 4. 
Further Berry at least implies recurrent neural network, however Ickin teaches recurrent neural network as cited above in claim 1.

Regarding claim 6, Berry teaches a system for determining and applying strategic digital content transmission times for digital content campaigns using machine-learning, comprising: 
at least one processor (Berry: ¶[0085], “the promotional messaging system determining an optimal delivery time to deliver a promotional message to a user”. ¶[0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”. Claim 16, “A system comprising: at least one processor”); 
Berry: Claim 20, “A non-transitory computer readable medium … based on past interactions of the user within an electronic messaging system; determine, based on the analysis of the activity patterns, a predicted behavior of the user with respect to the electronic messaging system; identify a delivery time associated with the predicted behavior; and deliver, at the identified delivery time, a promotional message to the user via the electronic messaging system”. ¶[0012], “the disclosed system delivers a promotional message to a user via the electronic messaging system. The disclosed system monitors the user's interactions with the electronic messaging system of the promotional message for a period (e.g., for an amount of time or upon an event occurring)”. ¶[0117], “the recipient update queue (or sender update queue) processes updates in a strict linear order with a monotonically and incrementally based on an update's sequence numbers”, here, user interactions and time/event are representing as set of features of electronic messages, promotional message processes in linear order is representing as sequential order (comprising sequential features according to the sequential order)); and
instructions that, when executed by the at least one processor, cause the system to: [[partition]] the plurality of past electronic messages [[into a plurality of time bins]] (Berry: Claim 20, “instructions that, when executed by at least one processor, cause a computer system to: analyze, for a user, activity patterns based on past interactions of the user within an electronic messaging system”); and
 past electronic messages via a recurrent neural network according to the sequential order to train the recurrent neural network to [[generate an engagement metric]] corresponding to a time bin for a new electronic message to the user by (Berry: Claim 20, “analyze, for a user, activity patterns based on past interactions of the user within an electronic messaging system; determine, based on the analysis of the activity patterns, a predicted behavior of the user with respect to the electronic messaging system; identify a delivery time associated with the predicted behavior; and deliver, at the identified delivery time, a promotional message to the user via the electronic messaging system”. ¶[0117], “the recipient update queue (or sender update queue) processes updates in a strict linear order with a monotonically and incrementally based on an update's sequence numbers. For example, the recipient update queue is a first-in-first-out (FIFO) queue in which no update is removed from the queue before any update that was received before it. Alternatively, the recipient update queue organizes and processes updates using other techniques, such as according to update priority (e.g., promotional messages before messages between users)”. ¶[0256-0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”, here, activity patterns based on past interactions are representing as set of features, promotional message processes in linear order is representing as sequential order, train machine-learning algorithm is representing as train recurrent neural network, and the according to ¶[0117’s] promotional message processes in linear order (sequential) as mapped above):
Berry: ¶[0047], “the promotional messaging system 104 sends a promotional message to a client device of a user. For example, the promotional messaging system 104 pushes a promotional message in the form of an electronic message to the first user 110a via a first client device 108a. (sending the first electronic message) In delivering the promotional message, the promotional messaging system 104 analyzes activity patterns of the first user 110a within the electronic messaging system 102 and determines an optimal delivery time based on a predicted behavior of the first user 110a”. ¶[0012], “the disclosed system delivers a promotional message to a user via the electronic messaging system. The disclosed system monitors the user's interactions with the electronic messaging system of the promotional message for a period (e.g., for an amount of time or upon an event occurring)”. ¶[0117], “the recipient update queue (or sender update queue) processes updates in a strict linear order with a monotonically and incrementally based on an update's sequence numbers. For example, the recipient update queue is a first-in-first-out (FIFO) queue in which no update is removed from the queue before any update that was received before it. Alternatively, the recipient update queue organizes and processes updates using other techniques, such as according to update priority (e.g., promotional messages before messages between users)”, here, activity patterns based on past interactions are representing as set of features, promotional message processes in linear order is representing as sequential order, and the message for the first time bin is representing as first electronic message, and the according to ¶[0117’s] promotional message processes in linear order (sequential) as mapped above); and
determining weighted parameters of the recurrent neural network by comparing the first predicted engagement metric for the first electronic message to a ground-truth engagement metric for the first electronic message (Berry: ¶[0038], “the promotional messaging system ensures that users only engage with relevant (e.g., non-stale) promotional messages. In particular, upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric). If the user does not engage with the promotional message during the period, the promotional messaging system revokes the message”. ¶[0201], “comparing the current promotional campaign against one or more other promotional campaigns”. ¶[0256], “the social networking system 1702 may consider a variety of variables when determining weights for various factors used to calculate a coefficient”, here, determining weights of variables is representing as determining weight parameters, a ground-truth engagement metric measures the effectiveness of how a user engages with the promotional or advertising message, and comparing is representing the promotional message for the time-specific metric against other promotional message based on effectiveness of other time-specific metric).

Although, in Figs. 5-7, Berry describes time bins, but does not distinctly disclose:
partitioned into plurality of time bins.
However, Liu teaches:
partitioned into plurality of time bins as cited above in claim 1. 
Berry describes interaction probability metric for a time period, but does not distinctly disclose:
generate an engagement metric.
However, Liu teaches generate an engagement metric which is representing as a probability metric as cited above in claim 3.
Further, Berry at least implies using a recurrent neural network (see mapping above), however Ickin teaches using a recurrent neural network (Ickin: ¶[0008, 0011, 0019, and 0070], “LSTM” (RNN) used for predicting an optimal “prediction time window” for playing out an “advertisement” for an “end-user terminal”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify computer-implemented method of determining and applying strategic digital content transmission times using machine-learning, as taught by Berry as modified by partitioning into plurality of time bins as taught by Liu, to include using an LSTM for predicting a time window for an advertisement for a end-user terminal as taught by Ickin in order to “enable powerful and accurate future sequence predictions from a given input sequence” (Ickin, paragraph 0070).

Regarding claim 7, Berry in view of Liu in view of Ickin teaches the system as recited in claim 6 as discussed above and Berry further teaches:
further comprising instructions that, when executed by the at least one processor cause the system to [[partition]] the plurality of past electronic messages [[into the plurality of time bins]] by (Berry: Claim 20, “instructions that, when executed by at least one processor, cause a computer system to: analyze, for a user, activity patterns based on past interactions of the user within an electronic messaging system”):
determining a planning window for a digital content campaign (Berry: ¶[0036], “the promotional messaging system determines a delivery time for the promotional message”, here, a time period indicates planning window); and
based on the planning window, generating the plurality of time bins such that the plurality of time bins span the planning window and the plurality of past electronic messages are divided among the plurality of time bins according to a grouping proportion (Berry: ¶[0038], “To determine an optimal delivery time, the promotional messaging system analyzes a user's activity patterns within the electronic messaging system. Based on the analysis, the promotional messaging system identifies a predicted behavior. Using the predicted behavior, the promotional messaging system determines a delivery time for the promotional message, such as just before or just after the occurrence of the predicted behavior”. ¶[0172], “As shown in FIG. 10B, the graphical user interface 1002b shows that a number of promotional messages have been sent to users. The promotional messages may be part of the same promotional campaign or different campaigns”).
Although, in Figs. 5-7, Berry describes time bins, but does not distinctly disclose:
partitioned into the plurality of time bins.
However, Liu teaches:
partitioned into the plurality of time bins as cited above in claim 1.

Regarding claim 8, Berry in view of Liu in view of Ickin teaches the system as recited in claim 6 as discussed above and Berry further teaches: 
Berry: Claim 20, “instructions that, when executed by at least one processor, cause a computer system to”. ¶[0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”):
[[generating a second predicted engagement metric]] for a second electronic message of the past electronic messages for the user (Berry: ¶[0046], “the promotional messaging system 104 as part of the electronic messaging system 102. As a brief overview, the promotional messaging system 104 improves delivery of promotional messages to users in a customized audience who are selected from the user 110a-n. For example, if a first user 110a and a second user 110b have previously communicated with the merchant via the electronic messaging system 102, the promotional messaging system 104 includes the first user 110a and the second user 110b in a customized audience for a promotional campaign”); and
compare the second predicted engagement metric for the second electronic message to a ground-truth engagement metric for the second electronic message (Berry: ¶[0038], “the promotional messaging system ensures that users only engage with relevant (e.g., non-stale) promotional messages. In particular, upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric). If the user does not engage with the promotional message during the period, the promotional messaging system revokes the message”. ¶[0201], “comparing the current promotional campaign against one or more other promotional campaigns”, here, a ground-truth engagement metric measures the effectiveness of how a user engages with the promotional or advertising message, and comparing is representing the promotional message for the time-specific metric against other promotional message based on effectiveness of other time-specific metric).
Although, in ¶[0038] and ¶[0253], Berry describes interaction probability metric for a time period, but does not distinctly disclose:
generating a second predicted engagement metric.
However, Liu teaches generating a second predicted engagement metric which is representing as a probability metric as cited above in claim 3.
Further Berry at least implies recurrent neural network, however Ickin teaches recurrent neural network as cited above in claim 6.

Regarding claim 9, Berry in view of Liu in view of Ickin teaches the system as recited in claim 8 as discussed above and Berry further teaches: 
wherein generating the first predicted engagement metric further comprises generating sequence data corresponding to the first electronic message, based on the one or more features of the first electronic message and the sequential order (Berry: ¶[0117], “the recipient update queue (or sender update queue) processes updates in a strict linear order with a monotonically and incrementally based on an update's sequence numbers. For example, the recipient update queue is a first-in-first-out (FIFO) queue in which no update is removed from the queue before any update that was received before it. Alternatively, the recipient update queue organizes and processes updates using other techniques, such as according to update priority (e.g., promotional messages before messages between users)”. ¶[0012], “the disclosed system delivers a promotional message to a user via the electronic messaging system. The disclosed system monitors the user's interactions with the electronic messaging system of the promotional message for a period (e.g., for an amount of time or upon an event occurring)”. ¶[0117], “the recipient update queue (or sender update queue) processes updates in a strict linear order with a monotonically and incrementally based on an update's sequence numbers. For example, the recipient update queue is a first-in-first-out (FIFO) queue in which no update is removed from the queue before any update that was received before it. Alternatively, the recipient update queue organizes and processes updates using other techniques, such as according to update priority (e.g., promotional messages before messages between users)”, here, activity patterns based on past interactions are representing as set of features, promotional message processes in linear order (FIFO) is representing as first sequential order), and
further comprising instructions that, when executed by the at least one processor, cause the system to [[generate the second predicted engagement metric]] based on the sequence data corresponding to the first electronic message (Berry: Claim 20, “instructions that, when executed by at least one processor, cause a computer system to”. ¶[0117], “the recipient update queue (or sender update queue) processes updates in a strict linear order with a monotonically and incrementally based on an update's sequence numbers. For example, the recipient update queue is a first-in-first-out (FIFO) queue in which no update is removed from the queue before any update that was received before it. Alternatively, the recipient update queue organizes and processes updates using other techniques, such as according to update priority (e.g., promotional messages before messages between users)”).
Berry describes interaction probability metric for a time period, but does not distinctly disclose:
generate the second predicted engagement metric.
However, Liu teaches generate the second predicted engagement metric which is representing as a probability metric as cited above in claim 3.

Regarding claim 10, Berry in view of Liu in view of Ickin teaches the system as recited in claim 6 as discussed above and Berry further teaches: 
further comprising instructions that, when executed by the at least one processor, cause the system to train the recurrent neural network by providing (Berry: Claim 20, “instructions that, when executed by at least one processor, cause a computer system to”. ¶[0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”), 
as input to the recurrent neural network, input attributes associated with the first electronic message (Berry: ¶[0221], “input to, receive output from, and otherwise transfer data to and receive data from computing device 1600”. ¶[0227], “The social networking system may, with input from a user, create and store in the social networking system a user profile associated with the user. As described above, the user profile may include demographic information, communication channel information, and information on personal interests of the user”, here, input to via computing device to network is representing as input to neural network), 
the input attributes comprising user interactions with at least one past electronic message sent prior to the first electronic message according to first sequential order Berry: ¶[0077], “ the merchant can provide input for additional parameters that further target a promotional campaign to a specific set of users. For example, as FIG. 3C illustrates, in addition to selecting a customized audience as that includes users that have previously communicated with the merchant via the electronic messaging system, the merchant can select one or more user parameters 314a-c”. ¶[0117], “the recipient update queue (or sender update queue) processes updates in a strict linear order with a monotonically and incrementally based on an update's sequence numbers. For example, the recipient update queue is a first-in-first-out (FIFO) queue in which no update is removed from the queue before any update that was received before it. Alternatively, the recipient update queue organizes and processes updates using other techniques, such as according to update priority (e.g., promotional messages before messages between users)”, here, linear order is representing as first sequential order, provide input is representing as input to neural network via I/O device).
Further Berry at least implies recurrent neural network, however Ickin teaches recurrent neural network as cited above in claim 6.

Regarding claim 11, Berry in view of Liu in view of Ickin teaches the computer-implemented method as recited in claim 6 as discussed above and Berry further teaches:
wherein the first predicted engagement metric comprises a first predicted hazard metric, and the first predicted hazard metric indicates an instantaneous probability of a user interaction with the first electronic message resulting from sending the first electronic message to the user within the first time bin (Berry: ¶[0038], “upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”. ¶[0197], “Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”).

Regarding claim 12, Berry in view of Liu in view of Ickin teaches the system as recited in claim 11 as discussed above and Berry further teaches: 
further comprising instructions that, when executed by the at least one processor cause the system to (Berry: Claim 20, “instructions that, when executed by at least one processor, cause a computer system to”): 
provide for display, within a user interface of an administrator client device, an option to select an interaction probability type of engagement metric or a hazard type of engagement metric (Berry: ¶[0167], “one or more administrators for the merchant can use various types of client devices to access the graphical user interfaces 1002a-b”. ¶[0061], “the user may select an option to receive offers, solicitations, updates, and/or other information from the merchant via the electronic messaging system 102”. ¶[0038], “the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”);
Berry: ¶[0064], “the electronic message system 102 receives information regarding a user's ongoing communication session with the merchant and utilizes that information to seamlessly continue that communication”. ¶[0038], “the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”); and
train the recurrent neural network utilizing the first predicted hazard metric based on the selection of the hazard type of engagement metric (Berry: ¶[0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”. ¶[0038], “the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”).
Further Berry at least implies recurrent neural network, however Ickin teaches recurrent neural network as cited above in claim 6.

Regarding claim 13, Berry teaches in a digital medium environment for executing digital content campaigns across a plurality of computing devices, a computer-implemented method for determining and applying strategic digital content transmission times using machine-learning (Berry: ¶[0210], “the promotional messaging system 104 can be executed on an electronic messaging system and/or social networking system, such as the electronic messaging system and social networking system described with respect to FIG. 1.”. ¶[0218], “FIG. 16 illustrates a block diagram of exemplary computing device 1600”. ¶[0085], “the promotional messaging system determining an optimal delivery time to deliver a promotional message to a user”. ¶[0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”):
[[partitioning]], by at least one processor, a plurality of past electronic messages [[into a plurality of time bins]], wherein the plurality of past electronic messages comprises past electronic messages for a user sent in a sequential order, the past electronic messages for the user comprising sequential features according to the sequential order (Berry: Claim 1, “analyzing, for a user and by at least one processor, activity patterns based on past interactions of the user within an electronic messaging system”. ¶[0102], “the promotional messaging system predates the timestamp of a promotional message”. ¶[0012], “the disclosed system delivers a promotional message to a user via the electronic messaging system. The disclosed system monitors the user's interactions with the electronic messaging system of the promotional message for a period (e.g., for an amount of time or upon an event occurring)”. ¶[0117], “the recipient update queue (or sender update queue) processes updates in a strict linear order with a monotonically and incrementally based on an update's sequence numbers. For example, the recipient update queue is a first-in-first-out (FIFO) queue in which no update is removed from the queue before any update that was received before it. Alternatively, the recipient update queue organizes and processes updates using other techniques, such as according to update priority (e.g., promotional messages before messages between users)”, here, activity patterns based on past interactions are representing as set of features, promotional message processes in linear order is representing as sequential order (comprising sequential features according to the sequential order));
for a digital content campaign comprising a new electronic message for the user, determining a time bin of the plurality of time bins for sending the new electronic message to a client device of the user by (Berry: ¶[0033], “the promotional messaging system intelligently determines an ideal time, based on predicted behavior, to deliver promotional messages to users of the customized audience”. ¶[0197], “Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”):
[[generating]], for the time bin, [[a hazard metric]] using a recurrent neural network comprising weighted parameters determined based on the sequential features corresponding to the sequential order of the past electronic messages for the user, wherein the hazard metric indicates an instantaneous probability of a user interaction with the new electronic message resulting from sending the new electronic message to the user within the time bin (Berry: ¶[0038], “upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. ¶[0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”. ¶[0090-0095], “promotional messaging system 104 creates a list of each time the user logs in (or becomes active) to the electronic messaging system 102”, including “different time periods and/or intervals”. ¶[0197], “Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”. ¶[0256], “the social networking system 1702 may consider a variety of variables when determining weights for various factors used to calculate a coefficient”, here, determining weights of variables is representing as determining weight parameters, and the according to ¶[0117’s] promotional message processes in linear order (sequential) as mapped above); and
selecting the time bin from the plurality of time bins based on the hazard metric for the time bin (Berry: ¶[0095-0096], “the promotional messaging system 104 uses the time zone where the user is located to select a delivery time before the user wakes up (e.g., before 5:30 AM local time). In step 514, the promotional messaging system 104 delivers the promotional message to the client device 108n of the user near the delivery time”); and
executing the digital content campaign by sending the new electronic message to the client device of the user based on the determined time bin (Berry: ¶[0196-0197], “the promotional messaging system 104 may determine to pause messages send on behalf of the merchant for the threshold time period. Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”).
Although, in Figs. 5-7, Berry describes time bins, but does not distinctly disclose:
partitioning into plurality of time bins.
However, Liu teaches:
partitioning into plurality of time bins as cited above in claim 1. 
Although, in ¶[0038] and ¶[0253], Berry describes interaction probability metric for a time period, but does not distinctly disclose:
generating a hazard metric.
Liu teaches generating a hazard metric which is representing as a probability metric as cited above in claim 3.
Further, Berry at least implies using a recurrent neural network (see mapping above), however Ickin teaches using a recurrent neural network (Ickin: ¶[0008, 0011, 0019, and 0070], “LSTM” (RNN) used for predicting an optimal “prediction time window” for playing out an “advertisement” for an “end-user terminal”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify computer-implemented method of determining and applying strategic digital content transmission times using machine-learning, as taught by Berry as modified by partitioning into plurality of time bins as taught by Liu, to include using an LSTM for predicting a time window for an advertisement for a end-user terminal as taught by Ickin in order to “enable powerful and accurate future sequence predictions from a given input sequence” (Ickin, paragraph 0070).

Regarding claim 14, Berry in view of Liu in view of Ickin teaches the computer-implemented method as recited in claim 13 as discussed above and Berry further teaches: 
further comprising partitioning the plurality of past electronic messages into the plurality of time bins according to a grouping proportion (Berry: ¶[0082], “analyzing users 110a-n of the electronic messaging system 102 to identify a group of users 312 that have previously communicated with the page owner 106 via the electronic messaging system 102”. ¶[0054], “The term, “customized audience,” as used herein generally refers to a subset of users within the electronic messaging system”),
wherein the grouping proportion comprises an equal division of past electronic messages across the plurality of time bins (Berry: ¶[0038], “the promotional messaging system determines a delivery time for the promotional message, such as just before or just after the occurrence of the predicted behavior”. ¶[0172], “As shown in FIG. 10B, the graphical user interface 1002b shows that a number of promotional messages have been sent to users. The promotional messages may be part of the same promotional campaign or different campaigns”).
Although, in Figs. 5-7, Berry describes time bins, but does not distinctly disclose:
partitioning into plurality of time bins.
However, Liu teaches:
partitioning into plurality of time bins as cited above in claim 1.

Regarding claim 15, Berry in view of Liu in view of Ickin teaches the computer-implemented method as recited in claim 13 as discussed above and Berry further teaches:
further comprising:
generating, for a second time bin of the plurality of time bins, a second hazard metric for the new electronic message to the user using the recurrent neural network trained on the past electronic messages for the user (Berry: ¶[0055], “the promotional messaging system 104 to create a promotional campaign via the electronic messaging system 102”. ¶[0175], “The method 1100 includes an act 1110 of delivering a message to a user. In particular, the act 1110 may involve delivering a promotional message 912 (or another electronic message) on behalf of a page owner 106 to an inbox 904 of a user within an electronic messaging system 102”, here, delivering another message reads delivering message in another time or second time); and
selecting the time bin from the plurality of time bins by comparing the hazard metric for the time bin and the second hazard metric for the second time bin (Berry: ¶[0095-0096], “the promotional messaging system 104 uses the time zone where the user is located to select a delivery time before the user wakes up (e.g., before 5:30 AM local time). In step 514, the promotional messaging system 104 delivers the promotional message to the client device 108n of the user near the delivery time”. ¶[0038], “the promotional messaging system ensures that users only engage with relevant (e.g., non-stale) promotional messages. In particular, upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”).
Although, in ¶[0038] and ¶[0253], Berry describes interaction probability metric for a time period, but does not distinctly disclose:
generating a hazard metric.
However, Liu teaches generating a hazard metric which is representing as an interaction probability metric as cited above in claim 3.
Further Berry at least implies recurrent neural network, however Ickin teaches recurrent neural network as cited above in claim 13.

Regarding claim 16, Berry in view of Liu in view of Ickin teaches the computer-implemented method as recited in claim 15 as discussed above and Berry further teaches:
further comprising selecting the second time bin by comparing the time bin and the second time bin to a frequency parameter that limits a frequency of sending electronic messages to the client device of the user (Berry: ¶[0095-0096], “the promotional messaging system 104 uses the time zone where the user is located to select a delivery time before the user wakes up (e.g., before 5:30 AM local time). In step 514, the promotional messaging system 104 delivers the promotional message to the client device 108n of the user near the delivery time”. ¶[0105], “sending a promotional message to a user if the user has multiple promotional messages (read and/or unread) in his or her inbox. Other rules can include timing restrictions (e.g., not sending a promotional message in the middle of the night when it could wake the user), priority restrictions, and/or frequency restrictions”).

Regarding claim 17, Berry in view of Liu in view of Ickin teaches the computer-implemented method as recited in claim 13 as discussed above and Berry further teaches:
further comprising: 
determining, utilizing the recurrent neural network, a subset of time bins for sending a plurality of electronic messages to the client device of the user (Berry: ¶[0085], “FIGS. 5-7 relate to the promotional messaging system determining an optimal delivery time to deliver a promotional message to a user”, here, optimal delivery time reads a subset of delivery time or time interval); and
Berry: ¶[0055], “the promotional messaging system 104 to create a promotional campaign via the electronic messaging system 102. For example, a merchant using the merchant system 106 can navigate through a promotional management application provided by the promotional messaging system 104 to set up, modify, and run a targeted promotional campaign (e.g., a campaign targeted at a specific group of users) via the electronic messaging system 102”, here, set up and run are representing as schedule).
Further Berry at least implies recurrent neural network, however Ickin teaches recurrent neural network as cited above in claim 13.

Regarding claim 18, Berry in view of Liu in view of Ickin teaches the computer-implemented method as recited in claim 17 as discussed above and Berry further teaches:
further comprising executing the digital content campaign by sending the plurality of electronic messages to the client device of the user according to the send schedule (Berry: ¶[0210], “the promotional messaging system 104 can be executed on an electronic messaging system and/or social networking system, such as the electronic messaging system and social networking system described with respect to FIG. 1”. ¶[0036], “sending a promotional message to a user in a customized audience, in some embodiments, the promotional messaging system predicts when the user will become active (e.g., login or read messages) based on past activity of the user”).

Regarding claim 19, Berry in view of Liu in view of Ickin teaches the computer-implemented method as recited in claim 17 as discussed above and Berry further teaches:
further comprising:
grouping the user into a cluster of users corresponding to the send schedule (Berry: ¶[0037], “messages are sent to specific people. Thus, if the merchant sends a promotional message to a targeted group of users (e.g., Caucasian females of age x and income y), the personal identities of each user in the group of users are coupled with the matching characteristics”); and
presenting, within a user interface of an administrator client device, the cluster of users with the send schedule (Berry: ¶[0221], “The I/O interface 1608 may also include one or more devices for presenting output to a user”. ¶[0055], “the promotional messaging system 104 to set up, modify, and run a targeted promotional campaign (e.g., a campaign targeted at a specific group of users) via the electronic messaging system 102”).

Regarding claim 20, Berry in view of Liu in view of Ickin teaches the computer-implemented method as recited in claim 13 as discussed above and Berry further teaches:
further comprising utilizing the recurrent neural network to:
generate sequence data corresponding to the first electronic message (Berry: ¶[0117], “the recipient update queue (or sender update queue) processes updates in a strict linear order with a monotonically and incrementally based on an update's sequence numbers. For example, the recipient update queue is a first-in-first-out (FIFO) queue in which no update is removed from the queue before any update that was received before it. Alternatively, the recipient update queue organizes and processes updates using other techniques, such as according to update priority (e.g., promotional messages before messages between users)”); and
[[generate the hazard metric]] for the new electronic message and the time bin based on the generated sequence data corresponding to the first electronic message of the plurality of past electronic messages based on one or more features of the first electronic message and a first sequential order corresponding to the first electronic message (Berry: ¶[0047], “In delivering the promotional message, the promotional messaging system 104 analyzes activity patterns of the first user 110a within the electronic messaging system 102 and determines an optimal delivery time based on a predicted behavior of the first user 110a”. ¶[0012], “the disclosed system delivers a promotional message to a user via the electronic messaging system. The disclosed system monitors the user's interactions with the electronic messaging system of the promotional message for a period (e.g., for an amount of time or upon an event occurring)”. ¶[0117], “the recipient update queue (or sender update queue) processes updates in a strict linear order with a monotonically and incrementally based on an update's sequence numbers. For example, the recipient update queue is a first-in-first-out (FIFO) queue in which no update is removed from the queue before any update that was received before it. Alternatively, the recipient update queue organizes and processes updates using other techniques, such as according to update priority (e.g., promotional messages before messages between users)”, here, activity patterns based on past interactions are representing as set of features, promotional message processes in linear order is representing as sequential order, and the message for the first time bin is representing as first electronic message).
Although, in ¶[0038] and ¶[0253], Berry describes interaction probability metric for a time period, but does not distinctly disclose:
generate the hazard metric.
However, Liu teaches generate the hazard metric which is representing as an interaction probability metric as cited above in claim 3.
Further Berry at least implies recurrent neural network, however Ickin teaches recurrent neural network as cited above in claim 13.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tusch (US Pub 20180018508) teaches utilizing an RNN for optimizing store promotions based on consumer extracted information.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        


/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123